Citation Nr: 1521110	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-21 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for mood disorder.

2.  Entitlement to service connection for hypertension, claimed as secondary to mood disorder.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied an increased rating for a mood disorder and service connection for hypertension.  

In December 2011, the Veteran entered a notice of disagreement as to both issues and a statement of the case was issued in June 2013.  However, in his July 2013 substantive appeal (VA Form 9), he indicated that he wished to perfect an appeal only as to the issue pertaining to an increased rating for his mood disorder.  Thereafter, in October 2013, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case as to both issues and, in November 2013, the Veteran submitted evidence pertaining to his hypertension and indicated that such was submitted in support of his appeal.  Therefore, as the AOJ has taken actions to indicate to the Veteran that the issue of entitlement to service connection for hypertension is on appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

After the most recent consideration of the evidence in October 2013 by the AOJ, the Veteran submitted additional evidence including updated VA treatment records dated to April 2105 and private evaluations.  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in July 2013.  In turn, as the Veteran has not requested AOJ consideration of this evidence, a waiver of this additional evidence was not necessary.  However, the Board observes that the AOJ also associated additional VA treatment records dated to February 2015 with the Veteran's Virtual VA file.  Regardless, the AOJ will have the opportunity to consider such evidence on remand.  

The Board observes that the AOJ denied service connection for posttraumatic stress disorder (PTSD) in a June 2013 rating decision.  Although the Veteran did not initiate an appeal from this determination, the following month, he submitted a private psychiatric disability benefit questionnaire showing a diagnosis of PTSD, which had not previously been of record.  As such, this matter is referred back to the AOJ for reconsideration of the claim based on new and material evidence received.  See 38 C.F.R. § 3.156(b) (2014).  

Additionally, in a February 2015 rating decision, the AOJ denied service connection for scars and diabetes mellitus.  In March 2015, the Veteran submitted a notice of disagreement to the denial of his scars.  However, in an April 2015 statement, he withdrew his March 2015 appeal and requested that these issues be reconsidered by the RO based on additional evidence submitted.  To date, it does not appear that these issues have been reconsidered by the AOJ.  Moreover, in April 2015, the Veteran submitted a new claim for service connection for cardiovascular disease, claimed as secondary to mood disorder, and entitlement to a temporary total rating.  These matters have also not been adjudicated by the AOJ.  Therefore, the Board also does not have jurisdiction over these issues, and they are all referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The Board notes that, in January 2015, the Veteran submitted a notice of disagreement to the denial of additional educational benefits and the Veterans Appeals Control and Locator System (VACOLS) reflects that a statement of the case was issued in May 2015.  However, the current electronic record does not appear to include the denial of such benefits or the statement of the case.  Moreover, there is no indication either in the paperless file or VACOLS that such issue has been perfected for appellate review.  As such, this matter is not properly before the Board at this time.

As relevant to the Veteran's representation, the Board observes that, in January 2003, he submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) electing the Kentucky Department of Veterans Affairs (KDVA).  However, in January 2014, he submitted a  VA Form 21-22a (Appointment of Individual as Claimant's Representative) electing David Russotto as his representative, thereby revoking the January 2003 election in favor of KDVA.  Thereafter, in June 2014, Mr. Russotto terminated his representation of the Veteran and the Veteran entered another VA Form 21-22 in favor of KDVA; however, such appointment was never signed or acknowledged by the service organization.  Therefore, it is not valid and the Veteran is considered unrepresented in this matter.

As a final preliminary matter, the Board notes that this appeal was processed using the Veterans Benefit Management System  (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Initially, the Board observes that, in an August 2014 statement, the Veteran requested a personal hearing before a Decision Review Officer at the AOJ.  However, to date, it does not appear that the Veteran has been afforded such hearing.  On remand, the AOJ should clarify whether the Veteran still desires such a hearing, and if so, schedule him for such hearing.

The Veteran is seeking an increased rating for his service-connected mood disorder.  He was last afforded a VA examination to address the severity of his mood disorder and to determine whether he had a diagnosis of PTSD related to his service in May 2013.  The examiner found that the Veteran did not have PTSD related to any stressor incident in service and instead diagnosed mood disorder and personality disorder.  The examiner found that the Veteran had occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational attacks due to his mood disorder. 

However, the Veteran subsequently submitted disability benefit questionnaire (DBQ) in July 2013 by a private examiner, D.W., N.P. in psychiatry.  The examiner diagnosed major depressive disorder, chronic PTSD related to military service trauma, and intermittent explosive disorder.  He also determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran submitted another evaluation in July 2014 with a follow up DBQ in September 2014, both prepared by D.B., Ph.D.  This examination report again showed that the Veteran's mood disorder was productive of  an occasional decrease in work efficiency and intermittent periods of inability to perform occupational attacks due to his mood disorder.  However, this examiner also indicated that the Veteran had significant impairment in attention and concentration due to attention deficit hyperactivity disorder (ADHD) that was a lifelong condition and indicated that there was considerable overlap between symptoms of ADHD, personality disorder, and mood disorder.   

Initially, the Board observes that the July 2013 examiner diagnosed PTSD, for which service connection has been denied, and intermittent explosive disorder that has not been attributed to his service-connected disorder.  Moreover, the most recent private evaluation also indicated that the Veteran had ADHD, which overlapped with his mood disorder.  The Board observes that in Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims found that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  In light of the various diagnoses, as well as some indication of an increase in severity since the most recent VA examination in May 2013, the Board finds that a VA examination is necessary to determine the current severity of the Veteran's service-connected mood disorder and, if possible, what symptoms are attributed to the Veteran's service-connected psychiatric disability and what symptoms are attributed to his nonservice-connected disorders.    

Moreover, the Veteran has asserted that his hypertension is secondary to his mood disorder.  See 38 C.F.R. § 3.310.  In an August 2013 opinion, a VA examiner determined that the Veteran's hypertension was not caused by his service-connected mood disorder.  However, the examiner failed to consider the Veteran's contentions that his mood disorder resulted in poor impulse control that led to over-eating, which, in turn, led to his hypertension.  Moreover, the examiner failed to offer an opinion on whether the Veteran's service-connected mood disorder aggravated his hypertension.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that an additional addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine whether he continues to desire a hearing before a DRO, or whether he wishes to withdraw his request for a DRO hearing.  If the Veteran wants a DRO hearing, schedule him for such hearing.

2.  Schedule the Veteran for an appropriate VA psychiatric examination to determine the current nature and severity of his service-connected mood disorder.  The claims file must be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for evaluation the General Rating Formula for Mental disorder.  See 38 C.F.R. § 4.130.  

To the extent possible, the examiner should clearly delineate all service-connected psychiatric disorders and all nonservice-connected psychiatric disorders and distinguish between symptoms associated with any service-connected psychiatric disorders and any nonservice-connected psychiatric disorders, including PTSD.  In making this determination, the examiner should opine as to the following:

a) Whether it is at least as likely as not (a 50% or higher degree of probability) that ADHD is a congenital defect?  If so, is it at least as likely as not that ADHD was subject to a superimposed disease or injury during service?

 (b) Whether it is as least as likely as not (a 50% or higher degree of probability) that ADHD is a congenital disease?  If so, is it at least as likely as not that it manifested during service OR preexisted service, but progressed at an abnormally high rate during service?

c)  If not a congenital defect or disease, whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's ADHD is caused by or aggravated by the Veteran's service-connected mood disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

Based on the Veteran's service-connected disorders alone, the examiner should clearly offer an opinion on the Veteran's level of occupational and social impairment.  The examiner should consider the July 2013, July 2014 and September 2014 evaluations and provide a complete rationale for any opinion provided.

3.  Return the record, and a copy of this Remand, to the VA examiner who provided the August 2013 opinion for an addendum opinion regarding the Veteran's hypertension.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the August 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is caused or aggravated by his service-connected mood disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  In proffering this opinion, the examiner should consider the Veteran's assertion that his mood disorder caused him to over eat due to poor impulse control.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should consider all the evidence of record, to specifically include evidence received since the last October 2013 supplemental statement of the case and readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

